Case 2:21-cv-01726-DG-AKT Document 9-2 Filed 05/12/21 Page 1 of 1 PageID #: 87




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 BIDSPOTTER, INC.,

                                       Plaintiff,
                                                     CERTIFICATE OF DEFAULT
                     -against-
                                                     Case No. 2:21-cv-01726 (DG-AKT)
 KOSTER INDUSTRIES, INC.,

                                     Defendant.



         I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant Koster Industries Inc. has not filed an

answer or otherwise moved with respect to the complaint herein. The default of defendant Koster

Industries Inc is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated:          , New York

                , 20___



                                              DOUGLAS C. PALMER, Clerk of Court




                                              By: _________________________ Deputy Clerk
